Dodge, J.
At the very threshold of this case the court is confronted with the question whether mandamus is either a possible or a proper remedy conceding that all the facts are as relator claims them. This question is at least akin to jurisdictional, for it must be resolved in the affirmative before the court can properly proceed to consider the controversy between the parties. [Neither was this question considered by the court below apparently, nor is any aid thereon given *586to this court by the briefs. Mandamus is an extraordinary remedy, and one of the most absolute conditions to it is that the duty sought to he compelled shall be a clear and absolute one imposed by law. State ex rel. Pfister v. Manitowoc, 52 Wis. 427, 9 N. W. 607; Stale ex rel. O’Donnell v. Benzenberg, 108 Wis. 435, 438, 84 N. W. 858; State ex rel. Board of Ed. v. Hunter, 111 Wis. 582, 588, 87 N. W. 485; State ex rel. Wis. Met. Tel. Co. v. Milwaukee, 132 Wis. 615, 619, 113 N. W. 40; Fox v. Workman, 6 Cal. App. 633, 92 Pac. 742; Eberle v. King (Okl.) 93 Pac. 748. A careful examination of all laws and ordinances relating to the city engineer or city surveyor of the city of Madison fails wholly to disclose any provision of law requiring him, as an absolute duty, to make certificates of partial performance of contract work. Indeed, the only provision we find with reference to estimates at all is contained in sec. 925 — 94, Stats. (1898)— a portion of the general charter apparently adopted by the city of Madison, — to the effect that as the work progresses “the board of public works, or such officers as shall be designated to discharge its duties, may, from time to time, at their discretion, grant to the contractor an estimate of the amount and proportionate value of the work done, which shall entitle the holder to receive the amount thereof,” etc. This is not a command to the city engineer or surveyor, hut to a board of which he is only one member. Besides, it does not impose an imperative duty, but a discretionary one. But, presumably, the relator would contend that a duty to issue intermediate certificates arises by virtue of the contract provision that the city engineer will make an estimate during the first week of each month as the work progresses and that payments will he made thereon. We shall not deem it necessary to decide whether a contract was competent to the city providing absolutely for such certificates and payment, thus in advance forestalling the discretion which sec. 925 — 94 vests in the board of public works, but shall proceed on the hypothesis of the existence of such power. Even in that case, however, *587the duty resting on the engineer is only a contractual one and hot one imposed by law, and as to such duties and obligations, which depend wholly upon a contract, the authorities hold with practical unanimity that courts will not exercise their power by the extraordinary writ of mandamus to compel performance, even by a municipal or other public corporation or its officers. State ex rel. Burg v. Milwaukee Med. Coll. 128 Wis. 7, 106 N. W. 116; Chicago v. Chicago Tel. Co. 230 Ill. 157, 161, 82 N. E. 607; Mt. Vernon v. State ex rel. Berry, 71 Ohio St. 428, 453, 73 N. E. 515; Putnam F. & M. Co. v. Barrington, 27 R. I. 422, 67 Atl. 733; U. S. ex rel. Greenbrier C. & C. Co. v. Norfolk & W. R. Co. 143 Fed. 266, 268. It is not an absolute duty imposed by law.
The result is that the court should have dismissed the writ and the proceedings without considering and deciding upon the facts in controversy. The present judgment correctly disposes of the action and proceeding and should not be reversed in that respect, but it should not stand as a conclusive adjudication of the facts or other controverted questions which should not have been considered. With that qualification, therefore:
By the Court. — Judgment affirmed.